Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 21 October 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Cowes Octob. 21. 1789.

My last letter written to you a few days ago informed you that my draughts on my departure would be greater than I had formerly given you reason to expect. I have this day drawn one bill on you for £210. sterling in favor of Mr. Auldjo or order, and have sent to Messrs. Grand & co. a letter of credit desiring you to answer their bill for two thousand eight hundred florins banco, which demands be so good as to honour and to charge as advised to the United states of America. I am with great esteem Gentlemen Your most obedt. & most humble servt,

Th: Jefferson

